The opinion of the Court was prepared by
Weston C. J.
The authority, under which the defendant, as collector of taxes, took the chattels in controversy, was in effect a process of execution. In such case, judgment being rendered for a return and restitution, the interest of six per cent, upon the penal sum of the bond, is by statute to be the rule for estimating the plaintiff’s damages. The plaintiff here intended, is manifestly the plaintiff in the execution. The plaintiff in the suit before the court, is in the same section called the plaintiff in replevin. The plain and obvious meaning of this section, requires this construction.

Judgment on the verdict.